MEMORANDUM **
Rufino Juan Diego, a native and citizen of Guatemala, petitions pro se for review of the decision of the Board of Immigration Appeals summarily affirming an immigration judge’s (“U”) denial of his application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence, Molinctr-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because it identified material discrepancies between Diego’s asylum application and his testimony. See Taha v. Ashcroft, 362 F.3d 623, 627 (9th Cir.2004).
Because Diego did not establish eligibility for asylum, it follows that he failed to *321establish eligibility for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245,1255 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 901 (9th Cir.2004) (order), the Diego’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.